Opinion issued August 3, 2006








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00086-CV
____________

BRENT STEPHEN NASH, Appellant

V.

REBECCA LYNN MOORE, Appellee




On Appeal from the 308th District Court
Harris County, Texas
Trial Court Cause No. 2005-26300




MEMORANDUM OPINION
          We dismiss the appeal for want of jurisdiction because there is no appealable
order in the record.  See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001)
(“The general rule, with a few mostly statutory exceptions, is that an appeal may be
taken only from a final judgment.”); Tex. R. App. P. 42.3(a).  There are no statutory
exceptions applicable here.  It is unnecessary to give 10 days notice of this dismissal
because the parties have filed a joint motion to dismiss the appeal, representing to the
Court that they have settled and compromised their differences and wish to have the
appeal dismissed.
          All pending motions in this appeal are overruled as moot.  The Clerk is directed
to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Jennings, Hanks, and Higley.